            Case 1:21-cv-10916-WGY Document 1 Filed 06/02/21 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
_____________________________________
                                      )       CASE NO:
MICHELLE MURPHY,                      )
                                      )
                   Plaintiff,         )
v.                                    )
                                      )
MODERN ASSISTANCE PROGRAMS,           )
INC., JOHN E. CHRISTIAN as President  )
and CEO, DAMIEN TURINI personally     )
and SUZANNE BUMP as Director          )
       Defendants.                    )
_____________________________________)

                                     NOTICE OF REMOVAL

TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT
OF MASSACHUSETTS:

          The Defendants, Modern Assistance Programs, Inc. (“Modern Assistance”), John E.

Christian, Damien Turini and Suzanne Bump, pursuant to the provisions of 28 U.S.C. §§ 1441

and 1446, hereby file a Notice of Removal of this action from the Massachusetts Superior Court,

docket number 2182CV00405, in which court the action was originally filed and is currently

pending. In support of this Notice of Removal, the Defendants state as follows:

   1. This is an action in which the Plaintiff alleges violations of her federal statutory rights. A

          copy of the Summons, Complaint and Civil Action Cover Sheet commencing this action

          is attached hereto as Exhibit A.

   2. In reciting her purported claims under Count 3, the Plaintiff alleges that “Title VII [of the

          Civil Rights Act of 1964, see 42 U.S.C. § 2000e, et seq.]. . . prohibit[s] employers from

          retaliating against employees who challenge, oppose, or report conduct they believe

          amounts to unlawful workplace harassment or discrimination including sexual




1261410
            Case 1:21-cv-10916-WGY Document 1 Filed 06/02/21 Page 2 of 5




          harassment, as well as harassment or discrimination based upon someone’s gender, race,

          religion, sexual orientation, or national origin.” See Exhibit A (Complaint), ¶ 57.

   3. The Plaintiff further alleges in Count 3 of the Complaint that “[p]ursuant to the

          Occupational Safety and Health Act of 1970, employers are responsible for providing

          safe and healthful workplaces for their employees,” that “Section 11(c) of the

          Occupational Safety and Health Act prohibits retaliation against employees who

          complaint about unsafe or unhealthful conditions or exercise other rights under the Act,”

          and that [e]mployers are prohibited from retaliating against employees who raise various

          protected concerns or provide protected information to the employer or to the

          government. Id. (Complaint) at ¶¶ 58-60.

   4. In addition, in Count 3 the Plaintiff alleges that “[r]eporting unwanted sexual harassment

          and unsafe workplace conditions are a protected act pursuant to . . . federal laws,” and

          that “Mrs. Murphy complained about” purported “unwanted sexual harassment” and

          “unsafe workplace conditions . . . and as a result was terminated.” Id. (Complaint) at ¶¶

          61-62.

   5. This Court has original jurisdiction over the foregoing express federal claims pursuant to

          28 U.S.C. § 1331, see, e.g., Pedraza v. Holiday Housewares, Inc., 203 F.R.D. 40, 44 (D.

          Mass. 2001) (“In this case, at the time of removal, this Court acquired subject matter

          jurisdiction over the entire action due to the well-pleaded federal questions raised by the

          Title VII discrimination claims”), and the Plaintiff’s state law claims under largely

          duplicative, parallel or related state law provisions such as G.L. c. 151B and others “are

          so related” thereto “that they form part of the same case or controversy.” See 28 U.S.C. §

          1367(a). Accordingly, the Defendants are entitled to remove to this Court each of the



                                                   2
1261410
            Case 1:21-cv-10916-WGY Document 1 Filed 06/02/21 Page 3 of 5




          claims in the instant case. See 28 U.S.C. § 1441 (c); Louis v. Legal Sea Foods, LLC, No.

          19-CV-10218-ADB, 2019 WL 1255487, at *1 (D. Mass. Mar. 19, 2019) (“The Court also

          has supplemental jurisdiction over the asserted state law claims, as they ‘form part of the

          same case or controversy,” 28 U.S.C. § 1367, given that the state law claims “derive from

          a common nucleus of operative fact.’” ), quoting City of Chicago v. Int'l Coll. of

          Surgeons, 522 U.S. 156, 165 (1997).

   6. Venue in this Court is proper because the Plaintiff alleges that she resides in Norfolk

          County, and the Defendants have a usual place of business in Norfolk County.

   7. The undersigned counsel represents each of the Defendants in this action, and each joins

          in this petition for removal.

   8. The Defendants’ instant removal is timely insofar as the Plaintiff first purported to serve

          the Summons and Complaint on May 27, 2021.

   9. A copy of this Notice of Removal will be filed with the clerk of the Trial Court of the

          Commonwealth of Massachusetts, Norfolk County Superior Court, and served upon the

          Plaintiff, pursuant to 28 U.S.C. § 1446(d).

WHEREFORE, the Defendants respectfully request that the above-referenced action now

pending in the Trial Court of the Commonwealth of Massachusetts, Norfolk County Superior

Court, be removed to this United States District Court for the District of Massachusetts.




                                                   3
1261410
            Case 1:21-cv-10916-WGY Document 1 Filed 06/02/21 Page 4 of 5




          Signed pursuant to Rule 11 of the Federal Rules of Civil Procedure.

                                               Respectfully submitted,

                                               MODERN ASSISTANCE PROGRAMS, INC.,
                                               JOHN E. CHRISTIAN, DAMIEN TURINI AND
                                               SUZANNE BUMP,

                                               By their attorneys,


                                               __/s/ Peter L. Mello_____________________
                                               Kier Wachterhauser (BBO# 681772)
                                               kwachterhauser@mhtl.com
                                               Peter L. Mello (BBO# 659680)
                                               pmello@mhtl.com
                                               Murphy, Hesse, Toomey & Lehane LLP
                                               300 Crown Colony Drive, Suite 400
                                               Quincy, MA 02169
                                               Tel. No. (617) 479-5000
                                               Fax. No. (617) 4796469


Dated: June 2, 2021




                                                  4
1261410
          Case 1:21-cv-10916-WGY Document 1 Filed 06/02/21 Page 5 of 5




                                CERTIFICATE OF SERVICE


        I, Peter L. Mello, HEREBY CERTIFY that this document filed through the CM/ECF
system on June 2, 2021, will be sent electronically to the registered participants as identified on
the NEF (NEF) and paper and email copies will be sent to those indicated as non-registered
participants on June 2, 2021, and by email filing upon the Norfolk County Superior Court,
norfolkclerksoffice@jud.state.ma.us, and via overnight mail to the following counsel of record:

Ashly W. Eikelberg, Esq.
Ashly@LawofKF.com
David P. Flanagan, Esq.
FLANAGAN AND ASSOCIATES, LLC
440 Washington Street #4
Weymouth, MA 02188


                                             __/s/ Peter L. Mello_____________________
                                             Peter L. Mello




                                                5
1261410
